Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 22, 2022

                                            No. 04-22-00166-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:          Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

       Following a March 15, 2022 hearing, the trial court signed an order entitled “Order
Following Hearing Regarding Placement” (the “March 15 order”).

       On March 21, 2022, the Relator filed a petition for writ of mandamus complaining of the
March 15 order. Relator also filed a motion asking this court to stay: the March 15 order, “any
new or revised orders to have the same effect,” and the “trial court from taking punitive and
coercive action to enforce the provisions of that order, including but not limited to incarceration
and monetary sanctions.”

       Given the time constraints, the Relator has not been able to obtain a transcript of the
hearing. We ORDER Relator to file, no later than April 1, 2022, a transcript of the March 15,
2022 hearing.

           We GRANT the motion for temporary emergency relief in part as follows:

                   1.   The following decretal paragraph in the trial court’s “Order Following
           Hearing Regarding Placement” rendered on March 15, 2022, and signed on March 18,
           2022, is STAYED pending further order of this court:

                  2.1 IT IS ORDERED that a child specific contract shall be entered on or
                  before March 25, 2022 that calls for payment up to the amount of $800 per
                  day for placement of E.R.G.


1
 This proceeding arises out of Cause No. 2020-PA-01204, styled In The Interest of E.R.G., A Child, pending in the
37th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez signed the order at issue in this
proceeding.
        2.     Any further proceedings regarding the creation of contracts or the payment
of funds regarding the child’s placement and services are STAYED pending further order
of this court.

       3.    Any contempt proceedings, sanctions, or any enforcement of the “Order
Following Hearing Regarding Placement” are STAYED pending further order of this
court.

It is so ORDERED on March 22, 2022.


                                                            PER CURIAM




ATTESTED TO: _____________________________
             Michael A. Cruz,
             Clerk of Court